Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1- 10 have been examined in this application. This communication is the first action on the merits. No Information Disclosure Statement (IDS) has been filed to date. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-5 are directed to a method for predicting a macroeconomic variable and Claim 6-10 are directed to an apparatus for predicting a macroeconomic variable.
Claim 1 recites a method predicting a macroeconomic variable and Claim 6 is directed to an apparatus for predicting a macroeconomic variable, which includes obtaining at least one feature vector for the at least one macroeconomic variable; configuring a bias model for the at least one feature vector, wherein the bias model filters an uncertain value in the at least one feature vector; updating the at least one feature vector based on a priority factor represented by the macroeconomic variable and the configured bias model; generating a prediction file based on the at least one updated feature vector; and predicting the macroeconomic variable based on the generated prediction file.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity” – fundamental economic principles.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. There are no the additional elements to integrate the abstract idea into a practical application. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in economic forecasting. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Dependent Claims 2-5 and 7-10 recite the additional elements of determining a subset of variables for the macroeconomic variable; training the subset of variables using a predefined sample; and obtaining the feature vector based on the trained subset of variables; determining a subset of variables for a vector autoregressive regressions (VAR) model; determining a set of time-varying training and holdout sample windows for each subset of variables; generating the VAR model on a training sample; predicting a performance of the VAR model on a varying time- window; computing a prediction for a timeframe predictions across models as the VAR prediction for subset of variables; determining that the subset of variables are completed; selecting an optimal performing model using an mean absolute percentage error (MAPE) in a holdout timeframe; generating ensemble based prediction weighting value by inverse of MAPE values for the optimal performing model; and generating the prediction file based on the generated ensemble based prediction weighting value; generating a training-validation and holdout sample in time series; training at least one of a Gradient Boosting based prediction model and a counterfactual regret minimization based prediction model on at least one of a training sample and a cross-validation sample; predicting a variable of interest in a training-validation and holdout sample; generating ensemble based prediction weighting value by inverse of MAPE values for at least one of the Gradient Boosting based prediction model and the counterfactual regret minimization based prediction model; and generating the prediction file based on the generated ensemble based prediction weighting value; the macroeconomic variable is currency exchange information, commodities data, service provider information, crude price, a commodity supply variable, a supply chain, a procurement value, and sales information;  and further narrowing the abstract idea. These recited limitations in the dependent claims do not amount to significantly more than the above-identified judicial exceptions in Claims 1 and 5. Regarding Claim 4 and Claim 9 and the additional element of “machine learning” and it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. When the machine learning algorithm has already been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory. As stated in the claim and specification the machine learning algorithm is simply applied to return a result. Neither the result nor the rules (machine learning algorithm) provide a practical application or significantly more than the identified abstract idea. Regarding Claim 2-5 and Claim 7-10 and the additional element of electronic device, it is M2106.05(d)- Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 -7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Achin et al., US Publication No. 20180060744 A1, [hereinafter Achin], in view of Tobback et al. Forecasting Loss Given Default models: impact of account characteristics and the macroeconomic state. J Oper Res Soc 65, 376–392 (2014), [hereinafter Tobback].
Regarding Claim 1,  
Achin teaches
A method for predicting at least one macroeconomic variable in an electronic device (100), comprising: obtaining, by an electronic device (100), at least one feature vector for the at least one macroeconomic variable; (Achin - Par. 47 “The foregoing and other embodiments can each optionally include one or more of the following features, alone or in combination. In some embodiments, the actions of the method further include: prior to performing the plurality of predictive modeling procedures, selecting the plurality of predictive modeling procedures for the prediction problem based on characteristics of the initial dataset, characteristics of the initial prediction problem, and/or characteristics of the feature. In some embodiments, the plurality of predictive modeling procedures includes two or more modeling procedures selected from the group consisting of a random forest modeling procedure, a generalized additive modeling procedure, and a support vector machine modeling procedure. In some embodiments, the plurality of predictive modeling procedures includes a first modeling procedure selected from a first family of modeling procedures and a second modeling procedure selected from a second family of modeling procedures.”; Par. 8-“The space of potential predictive modeling solutions for a prediction problem is generally large and complex. Statistical learning techniques are influenced by many academic traditions (e.g., mathematics, statistics, physics, engineering, economics, sociology, biology, medicine, artificial intelligence, data mining, etc.) and by applications in many areas of commerce (e.g., finance, insurance, retail, manufacturing, healthcare, etc.). Consequently, there are many different predictive modeling algorithms, which may have many variants and/or tuning parameters, as well as different pre-processing and post-processing steps with their own variants and/or parameters. The volume of potential predictive modeling solutions (e.g., combinations of pre-processing steps, modeling algorithms, and post-processing steps) is already quite large and is increasing rapidly as researchers develop new techniques.”; Par. 334; Par. 42- processor)
configuring, by the electronic device (100), a bias model for the at least one feature vector, wherein the bias model filters an uncertain value in the at least one feature vector (Achin – Par. 43-45-“ In general, another innovative aspect of the subject matter described in this specification can be embodied in a method including: (a) performing a plurality of predictive modeling procedures, wherein each of the predictive modeling procedures is associated with a predictive model, and wherein performing each modeling procedure includes fitting the associated predictive model to an initial dataset representing an initial prediction problem; (b) determining a first respective accuracy score of each of the fitted predictive models, wherein the first accuracy score of each fitted model represents an accuracy with which the fitted model predicts one or more outcomes of the initial prediction problem; (c) shuffling values of a feature across respective observations included in the initial dataset, thereby generating a modified dataset representing a modified prediction problem; (d) determining a second respective accuracy score of each of the fitted predictive models, wherein the second accuracy score of each fitted model represents an accuracy with which the fitted model predicts one or more outcomes of the modified prediction problem; and (e) determining a respective model-specific predictive value of the feature for each of the fitted models, wherein the model-specific predictive value of the feature for each fitted model is based on the first and second accuracy scores of the fitted model.”; Par. 255 “Select model structures, generate derived features, select model tuning parameters, fit models, and evaluate: …”; Par. 459-462-“Based on user preferences, the engine 110 may adjust its search for models to reduce execution time and consumption of computing resources. In some cases, a prediction problem may include a lot of training data. In such cases, the benefit of cross validation is usually lower in terms of reducing model bias. Therefore, the user may prefer to fit a model on all the training data at once rather than on each cross validation fold, because the computation time of one run on five to ten times the amount of data is typically much less than five to 10 runs on one-fifth to one-tenth the amount of data.; Par. 42- processor)
… by the electronic device (100)… (Achin Par. 42-“ Other embodiments of this aspect include a predictive modeling apparatus including: a memory configured to store a machine-executable module encoding a predictive modeling procedure, wherein the predictive modeling procedure includes a plurality of tasks including at least one pre-processing task and at least one model-fitting task; and at least one processor configured to execute the machine-executable module, wherein executing the machine-executable module causes the apparatus to perform the predictive modeling procedure. Performing the predictive modeling procedure may include performing the pre-processing task, including: (a) obtaining time-series data including one or more data sets, wherein each data set includes a plurality of observations, wherein each observation includes (1) an indication of a time associated with the observation and (2) respective values of one or more variables; (b) determining a time interval of the time-series data; (c) identifying one or more of the variables as targets, and identifying zero or more other variables as features;”)
generating, by the electronic device (100), a prediction file based on the at least one updated feature vector (Achin Par. 43-47; Par. 113- “The data indicative of the results of applying a predictive modeling technique to a prediction problem or dataset may be provided by exploration engine 110 (e.g., based on the results of previous attempts to use the predictive modeling technique for the prediction problem or the dataset), provided by a user (e.g., based on the user's expertise), and/or obtained from any other suitable source. In some embodiments, exploration engine 110 updates such data based, at least in part, on the relationship between actual outcomes of instances of a prediction problem and the outcomes predicted by a predictive model generated via the predictive modeling technique.”; Par. 132-133-“ In some embodiments, exploration engine 110 is used to build a predictive model for a dataset 240 using the techniques in the modeling technique library 130. The exploration engine 110 may prioritize the evaluation of the modeling techniques in modeling technique library 130 based on a prioritization scheme encoded by a modeling methodology selected from the modeling methodology library 212. Examples of suitable prioritization schemes for exploration of the modeling space are described in the next section. In the example of FIG. 2, results of the exploration of the modeling space may be used to update the metadata associated with modeling tasks and techniques.”; Par. 42; Par. 235-file); 
and predicting, by the electronic device (100), the…variable in the electronic device (100) based on the generated prediction file (Achin- Abstract; Par. 67-“In general, another innovative aspect of the subject matter described in this specification can be embodied in a predictive modeling method including obtaining a fitted, first-order predictive model, wherein the first-order predictive model is configured to predict values of one or more output variables of a prediction problem based on values of one or more first input variables; and performing a second-order predictive modeling procedure on the fitted, first-order model, wherein the second-order modeling procedure is associated with a second-order predictive model. Performing the second-order predictive modeling procedure on the fitted, first-order model may include: generating second-order input data including a plurality of second-order observations, wherein each second-order observation includes respective observed values of one or more second input variables and predicted values of the output variables, and wherein generating the second-order input data includes, for each second-order observation: obtaining the respective observed values of the second input variables and corresponding observed values of the first input variables, and applying the first-order predictive model to the corresponding observed values of the first input variables to generate the respective predicted values of the output variables; generating, from the second-order input data, second-order training data and second-order testing data; generating a fitted second-order predictive model of the fitted first-order model by fitting the second-order predictive model to the second-order training data; and testing the fitted, second-order predictive model of the fitted first-order model on the second-order testing data.”; Par. 42; Par. 235-file).
Achin teaches predictive data modeling and the feature is expounded upon by Tobback:
updating,…, the at least one feature vector based on a priority factor represented by the macroeconomic variable and the configured bias model; (Tobback Pg. 383-384-“ Input selection is used to eliminate those variables that are redundant to the estimation. A forward selection procedure based on the MSE value is applied in building the models. Only those variables that significantly improve the MSE value when added to the model are retained. For SVR, the first best variable to add is searched using the default values for the hyper-parameters. Next, a grid search is performed to determine the optimal values for the hyper-parameters with this variable as input. On the basis of the updated parameters, the search is continued, and every five iterations the parameters are adjusted through a grid search procedure. The regression tree model is pruned up to the optimal level, based on the MSE value of the validation set ;The model evaluation of the test set is based on five performance metrics: mean squared error (MSE), mean error (ME), mean absolute error (MAE), /^-squared (R2) and Spearman's p. Both the MSE and the MAE give information about the expected difference between the actual observation and the predicted value (Draper and Smith, 1998). MSE differs from MAE in that it gives more weight to larger deviations from the actual observed LGD value. The ME is a representation of the bias towards either an overestimation or underestimation of the predicted target variable. Preferably, this value approximate ο.”)
and predicting… the macroeconomic variable (Tobback Abstract-“ On the basis of two data sets containing Loss Given Default (LGD) observations of home equity and corporate loans, we consider non-linear and non-parametric techniques to model and forecast LGD. These techniques include non-linear Support Vector Regression (SVR), a regression tree, a transformed linear model and a two-stage model combining a linear regression with SVR. We compare these models with an ordinary least squares linear regression. In addition, we incorporate several variants of 11 macroeconomic indicators to estimate the influence of the economic state on loan losses. The out-of-time set-up is complemented with an out-of-sample set-up to mitigate the limited number of credit crisis observations available in credit risk data sets. The two-stage/transformed model outperforms the other techniques when forecasting out-of-time for the home equity/corporate data set, while the non-parametric regression tree is the best performer when forecasting out-of-sample. The incorporation of macroeconomic variables significantly improves the prediction performance. The downturn impact ranges up to 5% depending on the data set and the macroeconomic conditions defining the downturn. These conclusions can help financial institutions when estimating LGD under the internal ratings-based approach of the Basel Accords in order to estimate the downturn LGD needed to calculate the capital requirements. Banks are also required as part of stress test exercises to assess the impact of stressed macroeconomic scenarios on their Profit and Loss (P&L) and banking book, which favours the accurate identification of relevant macroeconomic variables driving LGD evolution”)
Achin and Tobback are directed to predictive modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Achin, as taught by Tobback, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Achin with the motivation of incorporating macroeconomic variables to improve the predictive performance
 of the model (Tobback Conclusion).
Regarding Claim 2 and Claim 7, Achin in view of Tobback teach The method of claim 1… and The electronic device (100) of claim 6,…
Achin teaches predictive data modeling and the feature is expounded upon by Tobback:
… wherein obtaining, by the electronic device (100), the feature vector for the macroeconomic variable comprises: determining a subset of variables for the macroeconomic variable; training the subset of variables using a predefined sample; and obtaining the feature vector based on the trained subset of variables. (Tobback Abstract; Par 383-384“ . Parameter settings. Both the Box-Cox and the SVR approaches involve parameters that need to be set before implementing the technique. For SVR, these are the sigma (a) and cost (C) parameter, while the Box-Cox approach requires a predefined X coefficient, er and C are found conducting a grid search procedure using five-fold cross-validation. For the out-of-time procedure, the grid search is performed out-of time as well. For the out-of-sample procedure, the training set division into subsets is carried out through stratification. The limits for the regularization (C) and kernel (o) hyper parameters are set at [(0.01)/(m), 1000/m] and [0.5^/n, 500y7i], respectively, where m equals the number of input features and n the number of instances (Van Gestel et al, 2004). The first data set contains approximately 7200 training observations. For computational reasons, we have selected a random and stratified2 sample of 2000 observations as input to the grid sear”; Input selection is used to eliminate those variables that are redundant to the estimation. A forward selection procedure based on the MSE value is applied in building the models. Only those variables that significantly improve the MSE value when added to the model are retained. For SVR, the first best variable to add is searched using the default values for the hyper-parameters. Next, a grid search is performed to determine the optimal values for the hyper-parameters with this variable as input. On the basis of the updated parameters, the search is continued, and every five iterations the parameters are adjusted through a grid search procedure. The regression tree model is pruned up to the optimal level, based on the MSE value of the validation set )
Achin and Tobback are directed to predictive modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Achin, as taught by Tobback, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Achin with the motivation of incorporating macroeconomic variables to improve the predictive performance
 of the model (Tobback Conclusion).

Regarding Claim 6,  
Achin teaches
An electronic device (100) for predicting at least one macroeconomic variable, comprising: a memory (130); and a processor (110), coupled with the memory (120), configured to: obtain at least one feature vector for the at least one macroeconomic variable; (Achin - Par. 47 “The foregoing and other embodiments can each optionally include one or more of the following features, alone or in combination. In some embodiments, the actions of the method further include: prior to performing the plurality of predictive modeling procedures, selecting the plurality of predictive modeling procedures for the prediction problem based on characteristics of the initial dataset, characteristics of the initial prediction problem, and/or characteristics of the feature. In some embodiments, the plurality of predictive modeling procedures includes two or more modeling procedures selected from the group consisting of a random forest modeling procedure, a generalized additive modeling procedure, and a support vector machine modeling procedure. In some embodiments, the plurality of predictive modeling procedures includes a first modeling procedure selected from a first family of modeling procedures and a second modeling procedure selected from a second family of modeling procedures.”; Par. 8-“The space of potential predictive modeling solutions for a prediction problem is generally large and complex. Statistical learning techniques are influenced by many academic traditions (e.g., mathematics, statistics, physics, engineering, economics, sociology, biology, medicine, artificial intelligence, data mining, etc.) and by applications in many areas of commerce (e.g., finance, insurance, retail, manufacturing, healthcare, etc.). Consequently, there are many different predictive modeling algorithms, which may have many variants and/or tuning parameters, as well as different pre-processing and post-processing steps with their own variants and/or parameters. The volume of potential predictive modeling solutions (e.g., combinations of pre-processing steps, modeling algorithms, and post-processing steps) is already quite large and is increasing rapidly as researchers develop new techniques.”; Par. 334; Par. 42- processor)
configure a bias model for the at least one feature vector, wherein the bias model filters a uncertain value in the at least one feature vector; (Achin – Par. 43-45-“ In general, another innovative aspect of the subject matter described in this specification can be embodied in a method including: (a) performing a plurality of predictive modeling procedures, wherein each of the predictive modeling procedures is associated with a predictive model, and wherein performing each modeling procedure includes fitting the associated predictive model to an initial dataset representing an initial prediction problem; (b) determining a first respective accuracy score of each of the fitted predictive models, wherein the first accuracy score of each fitted model represents an accuracy with which the fitted model predicts one or more outcomes of the initial prediction problem; (c) shuffling values of a feature across respective observations included in the initial dataset, thereby generating a modified dataset representing a modified prediction problem; (d) determining a second respective accuracy score of each of the fitted predictive models, wherein the second accuracy score of each fitted model represents an accuracy with which the fitted model predicts one or more outcomes of the modified prediction problem; and (e) determining a respective model-specific predictive value of the feature for each of the fitted models, wherein the model-specific predictive value of the feature for each fitted model is based on the first and second accuracy scores of the fitted model.”; Par. 255 “Select model structures, generate derived features, select model tuning parameters, fit models, and evaluate: …”; Par. 459-462-“Based on user preferences, the engine 110 may adjust its search for models to reduce execution time and consumption of computing resources. In some cases, a prediction problem may include a lot of training data. In such cases, the benefit of cross validation is usually lower in terms of reducing model bias. Therefore, the user may prefer to fit a model on all the training data at once rather than on each cross validation fold, because the computation time of one run on five to ten times the amount of data is typically much less than five to 10 runs on one-fifth to one-tenth the amount of data.; Par. 42- processor)
generate a prediction file based on the at least one updated feature vector; (Achin Par. 43-47; Par. 113- “The data indicative of the results of applying a predictive modeling technique to a prediction problem or dataset may be provided by exploration engine 110 (e.g., based on the results of previous attempts to use the predictive modeling technique for the prediction problem or the dataset), provided by a user (e.g., based on the user's expertise), and/or obtained from any other suitable source. In some embodiments, exploration engine 110 updates such data based, at least in part, on the relationship between actual outcomes of instances of a prediction problem and the outcomes predicted by a predictive model generated via the predictive modeling technique.”; Par. 132-133-“ In some embodiments, exploration engine 110 is used to build a predictive model for a dataset 240 using the techniques in the modeling technique library 130. The exploration engine 110 may prioritize the evaluation of the modeling techniques in modeling technique library 130 based on a prioritization scheme encoded by a modeling methodology selected from the modeling methodology library 212. Examples of suitable prioritization schemes for exploration of the modeling space are described in the next section. In the example of FIG. 2, results of the exploration of the modeling space may be used to update the metadata associated with modeling tasks and techniques.”; Par. 42; Par. 235-file); 
and predict the … variable in the electronic device based on the generated prediction file (Achin- Abstract; Par. 67-“In general, another innovative aspect of the subject matter described in this specification can be embodied in a predictive modeling method including obtaining a fitted, first-order predictive model, wherein the first-order predictive model is configured to predict values of one or more output variables of a prediction problem based on values of one or more first input variables; and performing a second-order predictive modeling procedure on the fitted, first-order model, wherein the second-order modeling procedure is associated with a second-order predictive model. Performing the second-order predictive modeling procedure on the fitted, first-order model may include: generating second-order input data including a plurality of second-order observations, wherein each second-order observation includes respective observed values of one or more second input variables and predicted values of the output variables, and wherein generating the second-order input data includes, for each second-order observation: obtaining the respective observed values of the second input variables and corresponding observed values of the first input variables, and applying the first-order predictive model to the corresponding observed values of the first input variables to generate the respective predicted values of the output variables; generating, from the second-order input data, second-order training data and second-order testing data; generating a fitted second-order predictive model of the fitted first-order model by fitting the second-order predictive model to the second-order training data; and testing the fitted, second-order predictive model of the fitted first-order model on the second-order testing data.”; Par. 42; Par. 235-file).
Achin teaches predictive data modeling and the feature is expounded upon by Tobback:
update the at least one feature vector based on a priority factor represented by the macroeconomic variable and the configured bias model; (Tobback Pg. 383-384-“ Input selection is used to eliminate those variables that are redundant to the estimation. A forward selection procedure based on the MSE value is applied in building the models. Only those variables that significantly improve the MSE value when added to the model are retained. For SVR, the first best variable to add is searched using the default values for the hyper-parameters. Next, a grid search is performed to determine the optimal values for the hyper-parameters with this variable as input. On the basis of the updated parameters, the search is continued, and every five iterations the parameters are adjusted through a grid search procedure. The regression tree model is pruned up to the optimal level, based on the MSE value of the validation set ;The model evaluation of the test set is based on five performance metrics: mean squared error (MSE), mean error (ME), mean absolute error (MAE), /^-squared (R2) and Spearman's p. Both the MSE and the MAE give information about the expected difference between the actual observation and the predicted value (Draper and Smith, 1998). MSE differs from MAE in that it gives more weight to larger deviations from the actual observed LGD value. The ME is a representation of the bias towards either an overestimation or underestimation of the predicted target variable. Preferably, this value approximate ο.”)
and predict the macroeconomic variable (Tobback Abstract-“ On the basis of two data sets containing Loss Given Default (LGD) observations of home equity and corporate loans, we consider non-linear and non-parametric techniques to model and forecast LGD. These techniques include non-linear Support Vector Regression (SVR), a regression tree, a transformed linear model and a two-stage model combining a linear regression with SVR. We compare these models with an ordinary least squares linear regression. In addition, we incorporate several variants of 11 macroeconomic indicators to estimate the influence of the economic state on loan losses. The out-of-time set-up is complemented with an out-of-sample set-up to mitigate the limited number of credit crisis observations available in credit risk data sets. The two-stage/transformed model outperforms the other techniques when forecasting out-of-time for the home equity/corporate data set, while the non-parametric regression tree is the best performer when forecasting out-of-sample. The incorporation of macroeconomic variables significantly improves the prediction performance. The downturn impact ranges up to 5% depending on the data set and the macroeconomic conditions defining the downturn. These conclusions can help financial institutions when estimating LGD under the internal ratings-based approach of the Basel Accords in order to estimate the downturn LGD needed to calculate the capital requirements. Banks are also required as part of stress test exercises to assess the impact of stressed macroeconomic scenarios on their Profit and Loss (P&L) and banking book, which favours the accurate identification of relevant macroeconomic variables driving LGD evolution”)
Achin and Tobback are directed to predictive modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Achin, as taught by Tobback, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Achin with the motivation of incorporating macroeconomic variables to improve the predictive performance
 of the model (Tobback Conclusion).
Regarding Claim 5 and Claim 10, Achin in view of Tobback teach The method of claim 1… and The electronic device (100) of claim 6,…
Achin teaches predictive data modeling and the feature is expounded upon by Tobback:
… wherein the macroeconomic variable is currency exchange information, commodities data, service provider information, crude price, a commodity supply variable, a supply chain, a procurement value, and sales information. (Tobback Section 2.3-“ Schuermann (2004) found that LGD varies with the business cycle and that losses tend to be higher during recessions. We can expect that LGD not only depends on the client and account characteristics, but also on the state of the economy. Incorporating macroeconomic variables has thus the potential to improve the performance of LGD prediction models. We consider the following macroeconomic factors as candidate explanatory  variables: unemployment rate, interest rates, exchange rates GDP, equity prices, disposable personal income, inflation, confidence level and house prices”)
Achin and Tobback are directed to predictive modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Achin, as taught by Tobback, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Achin with the motivation of incorporating macroeconomic variables to improve the predictive performance
 of the model (Tobback Conclusion).

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Achin et al., US Publication No. 20180060744 A1, [hereinafter Achin], in view of Tobback et al. Forecasting Loss Given Default models: impact of account characteristics and the macroeconomic state. J Oper Res Soc 65, 376–392 (2014), [hereinafter Tobback]; in further view of Haslbeck et al., A Tutorial on Estimating Time-Varying Vector Autoregressive Models, [v1] Tue, 14 Nov 2017, [hereinafter Haslbeck].
Regarding Claim 3 and Claim 8, Achin in view of Tobback teach The method of claim 1, wherein generating, by the electronic device (100), the prediction file based on the at least one updated feature vector comprises:… and The electronic device (100) of claim 6, wherein generate the prediction file based on the at least one updated feature vector comprises:…
Achin teaches,
and generating the prediction file based on the generated ensemble based prediction weighting value. (Achin Par 49- “In some embodiments the actions of the method further include determining a model-independent predictive value of the feature based on the model-specific predictive values of the feature. In some embodiments, determining the model-independent predictive value of the feature includes calculating a statistical measure of a center and/or a spread of the model-specific predictive values of the feature. In some embodiments, determining the model-independent predictive value of the feature includes calculating the statistical measure of the center of model-specific predictive values, and wherein the statistical measure of the center is selected from the group consisting of a mean, a median, and a mode of the model-specific predictive values. In some embodiments, determining the model-independent predictive value of the feature includes calculating the statistical measure of the spread of model-specific predictive values, and the statistical measure of the spread is selected from the group consisting of a range, a variance, and a standard deviation of the model-specific predictive values. In some embodiments, determining the model-independent predictive value of the feature includes calculating a combination of the model-specific predictive values of the feature. In some embodiments, calculating a combination of the model-specific predictive values includes calculating a weighted combination of the model-specific predictive values. In some embodiments, calculating the weighted combination of the model-specific predictive values includes assigning respective weights to the model-specific predictive values, wherein the weight assigned to a particular model-specific predictive value corresponding to a particular fitted predictive model increases as the first accuracy score of the fitted predictive model increases.”)

Achin in view of Tobback  teaches predictive data modeling and the feature is expounded upon by Haslbeck:
determining a subset of variables for a vector autoregressive regressions (VAR) model (Haslbeck Abstract –“ This is an exciting development because personalized models both naturally tackle the issue of heterogeneities between people and increase the validity of models for applications. A popular model for time series is the Vector Autoregressive (VAR) model, in which each variable is modeled as a linear function of all variables at previous time points. A key assumption of this model is that the parameters of the true data generating model are constant (or stationary) across time. The most straightforward way to check for time-varying parameters is to fit a model that allows for time-varying parameters. In the present paper we compare two methods to estimate time-varying VAR models: the first method uses a spline-approach to allow for time-varying parameters, the second uses kernel-smoothing”); 
determining a set of time-varying training and holdout sample windows for each subset of variables; generating the VAR model on a training sample (Haslbeck Sect 2.1 –“In the Vector Autoregressive (VAR) model, the variables Xt ∈ Rp at time point t ∈ Z are modeled as a linear combination of the same variables at earlier time points. If Xt is only a function of the variables at the previous time point Xt−1, we model Xt as… In this paper we do not model Σ. However, it can be obtained from the model and used to estimate the inverse covariance matrix (see e.g. Epskamp et al., 2016).”Sect 2.4-“Several implementations of related models are available as free software packages. The R-package early warnings (Dakos and Lahti, 2013) implements the estimation of a time-varying AR model using a rolling window approach. The R-package MARSS (Holmes et al., 2013, 2012) implements the estimation of (time-varying) state-space models, of which the time-varying VAR model is a special case.”); 
predicting a performance of the VAR model on a varying time- window; computing a prediction for a timeframe predictions across models as the VAR prediction for subset of variables (Haslbeck Sect 3.12- “We used the following procedure to specify whether a parameter is nonzero: we set all autocorrelations to be present and then randomly set 35 off-diagonal elements to be present, which corresponds to an edge-probability of P(edge) = 0.2 rounded to the nearest integer. We set a fixed number of elements to nonzero instead of using draws with P(edge) = 0.2, because we resample the VAR matrix until it represents a stable VAR model (the absolute value of all eigenvalues is smaller than 1). By fixing the number of nonzero elements we avoid biasing P(edge) through this resampling process. The rational for setting all autocorrelations to be present is that this is both a reasonable assumption and an empirical finding in most applications (e.g. aan het Rot et al., 2012; Snippe et al., 2017; Wigman et al., 2015) . In addition, sampling autocorrelations with P(edge) instead would lead to the unrealistic situation that almost all predictor pairs are uncorrelated. This approach gives us a p × p matrix with 1s in the diagonal and zeros and 1s in the off-diagonal. If an edge (parameter) is defined to be present in this initial matrix, we assign with equal probability one of the parameter sequences (a) - (g) in Figure 4 to it.”); 
determining that the subset of variables are completed; selecting an optimal performing model using an mean absolute percentage error (MAPE) in a holdout timeframe (Haslbeck Sect 3.3-Results;  “Figure 5: The five panels show the mean absolute estimation error averaged over the same type, time points, and iterations as a function of the number of observations n on a log scale. We report the error of five estimation methods: stationary `1-regularized regression (red), unregularized regression (blue), time-varying`1-regularized regression via kernel-smoothing (green), time-varying regression via GAM (purple), and time-varying regression via GAM with thresholding at 95% CI (orange). Some data points are missing because the respective models are not identified in that situation (see Section 3.2).”); 
generating ensemble based prediction weighting value by inverse of MAPE values for the optimal performing model (Haslbeck Sect 2.1 –“In the Vector Autoregressive (VAR) model, the variables Xt ∈ Rp at time point t ∈ Z are modeled as a linear combination of the same variables at earlier time points. If Xt is only a function of the variables at the previous time point Xt−1, we model Xt as… In this paper we do not model Σ. However, it can be obtained from the model and used to estimate the inverse covariance matrix (see e.g. Epskamp et al., 2016).”Sect 2.4-“Several implementations of related models are available as free software packages. The R-package early warnings (Dakos and Lahti, 2013) implements the estimation of a time-varying AR model using a rolling window approach. The R-package MARSS (Holmes et al., 2013, 2012) implements the estimation of (time-varying) state-space models, of which the time-varying VAR model is a special case.”); 
Achin , Tobback and Haslbeck are directed to predictive modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Achin in view of Tobback, as taught by Haslbeck, by utilizing VAR analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Achin in view of Tobback with the motivation of checking for time-varying parameters (Haslbeck Abstract).
Regarding Claim 4 and Claim 9, Achin in view of Tobback teach The method of claim 1, wherein generating, by the electronic device (100), the prediction file based on the at least one updated feature vector comprises:… and The electronic device (100) of claim 6, wherein generate the prediction file based on the at least one updated feature vector comprises:…
Achin teaches,
generating a training-validation and holdout sample in time series for machine learning (ML)procedure; (Achin Par 5- “Machine-learning techniques (e.g., supervised statistical-learning techniques) may be used to generate a predictive model from a dataset that includes previously recorded observations of at least two variables. The variable(s) to be predicted may be referred to as “target(s)”, “response(s)”, or “dependent variable(s)”. The remaining variable(s), which can be used to make the predictions, may be referred to as “feature(s)”, “predictor(s)”, or “independent variable(s)”. The observations are generally partitioned into at least one “training” dataset and at least one “test” dataset. A data analyst then selects a statistical-learning procedure and executes that procedure on the training dataset to generate a predictive model. The analyst then tests the generated model on the test dataset to determine how well the model predicts the value(s) of the target(s), relative to actual observations of the target(s).”; Par. 12-14)
training at least one of a Gradient Boosting based prediction model and a counterfactual regret minimization based prediction model on at least one of a training sample and a cross-validation sample; predicting a variable of interest in a training-validation and holdout sample; (Achin Par. 31-34; Par. 74; Par 183- “The analysis of the dataset may be performed using any suitable techniques. Variable importance, which measures the degree of significance each feature has in predicting the target, may be analyzed using “gradient boosted trees”, Breiman and Cutler's “Random Forest”, “alternating conditional expectations”, and/or other suitable techniques. Variable effects, which measure the directions and sizes of the effects features have on a target, may be analyzed using “regularized regression”, “logistic regression”, and/or other suitable techniques. Effect hotspots, which identify the ranges over which features provide the most information in predicting the target, may be analyzed using the “RuleFit” algorithm and/or other suitable techniques.”; Par. 27)
generating ensemble based prediction weighting value… for at least one of the Gradient Boosting based prediction model and the counterfactual regret minimization based prediction model  (Achin Par. 162-163-“The models may be tested in accordance with suitable testing techniques and scored according to a suitable scoring metric (e.g., an objective function). Different scoring metrics may place different weights on different aspects of a predictive model's performance, including, without limitation, the model's accuracy (e.g., the rate at which the model correctly predicts the outcome of the prediction problem), false positive rate (e.g., the rate at which the model incorrectly predicts a “positive” outcome), false negative rate (e.g., the rate at which the model incorrectly predicts a “negative” outcome), positive prediction value, negative prediction value, sensitivity, specificity, etc. The user may select a standard scoring metric (e.g., goodness-of-fit, R-square, etc.) from a set of options presented via user interface 120, or specific a custom scoring metric (e.g., a custom objective function) via user interface 120. Exploration engine 110 may use the user-selected or user-specified scoring metric to score the performance of the predictive models.”; Par 183- “The analysis of the dataset may be performed using any suitable techniques. Variable importance, which measures the degree of significance each feature has in predicting the target, may be analyzed using “gradient boosted trees”, Breiman and Cutler's “Random Forest”, “alternating conditional expectations”, and/or other suitable techniques. Variable effects, which measure the directions and sizes of the effects features have on a target, may be analyzed using “regularized regression”, “logistic regression”, and/or other suitable techniques. Effect hotspots, which identify the ranges over which features provide the most information in predicting the target, may be analyzed using the “RuleFit” algorithm and/or other suitable techniques.”; Par. 27);
and generating the prediction file based on the generated ensemble based prediction weighting value. (Achin- Abstract; Par. 67-“In general, another innovative aspect of the subject matter described in this specification can be embodied in a predictive modeling method including obtaining a fitted, first-order predictive model, wherein the first-order predictive model is configured to predict values of one or more output variables of a prediction problem based on values of one or more first input variables; and performing a second-order predictive modeling procedure on the fitted, first-order model, wherein the second-order modeling procedure is associated with a second-order predictive model. Performing the second-order predictive modeling procedure on the fitted, first-order model may include: generating second-order input data including a plurality of second-order observations, wherein each second-order observation includes respective observed values of one or more second input variables and predicted values of the output variables, and wherein generating the second-order input data includes, for each second-order observation: obtaining the respective observed values of the second input variables and corresponding observed values of the first input variables, and applying the first-order predictive model to the corresponding observed values of the first input variables to generate the respective predicted values of the output variables; generating, from the second-order input data, second-order training data and second-order testing data; generating a fitted second-order predictive model of the fitted first-order model by fitting the second-order predictive model to the second-order training data; and testing the fitted, second-order predictive model of the fitted first-order model on the second-order testing data.”; Par. 42; Par. 162-163 Par. 235-file).
Achin in view of Tobback  teaches predictive data modeling and the feature is expounded upon by Haslbeck:
generating ensemble based prediction weighting value by inverse of MAPE values …; (Haslbeck  Sec 2.1 & Sect 3.2 Sect 3.3-Results;  “Figure 5: The five panels show the mean absolute estimation error averaged over the same type, time points, and iterations as a function of the number of observations n on a log scale. We report the error of five estimation methods: stationary `1-regularized regression (red), unregularized regression (blue), time-varying`1-regularized regression via kernel-smoothing (green), time-varying regression via GAM (purple), and time-varying regression via GAM with thresholding at 95% CI (orange). Some data points are missing because the respective models are not identified in that situation (see Section 3.2).”); 
generating ensemble based prediction weighting value by inverse of MAPE values for the optimal performing model (Haslbeck Sect 2.1 –“In the Vector Autoregressive (VAR) model, the variables Xt ∈ Rp at time point t ∈ Z are modeled as a linear combination of the same variables at earlier time points. If Xt is only a function of the variables at the previous time point Xt−1, we model Xt as… In this paper we do not model Σ. However, it can be obtained from the model and used to estimate the inverse covariance matrix (see e.g. Epskamp et al., 2016).”Sect 2.4-“Several implementations of related models are available as free software packages. The R-package early warnings (Dakos and Lahti, 2013) implements the estimation of a time-varying AR model using a rolling window approach. The R-package MARSS (Holmes et al., 2013, 2012) implements the estimation of (time-varying) state-space models, of which the time-varying VAR model is a special case.”); 
Achin , Tobback and Haslbeck are directed to predictive modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Achin in view of Tobback, as taught by Haslbeck, by utilizing VAR analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Achin in view of Tobback with the motivation of checking for time-varying parameters (Haslbeck Abstract).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. 10255550B1 to Simkoff et al.- Abstract-“ Methods, systems, and apparatus, including computer programs encoded on computer storage media, for training and applying a machine learning model. One of the methods includes the actions of obtaining a plurality of data points associated with a specified object; using a machine learning model to generate a prediction from the obtained plurality of data points, the prediction indicating a likelihood that the object will satisfy a particular parameter and a predicted scope for the parameter, wherein the machine learning model is trained using a training set comprising a collection of data points associated with a labeled set of objects, the label indicating the particular parameter and value for each object of the training set; and based on the prediction, classifying the specified object according to a determination of whether the predicted scope satisfies a threshold value.”
Regarding Claim 6,  
Achin teaches
A method for predicting at least one macroeconomic variable in an electronic device (100), comprising: obtaining, by an electronic device (100), at least one feature vector for the at least one macroeconomic variable; (Achin - Par. 47 “The foregoing and other embodiments can each optionally include one or more of the following features, alone or in combination. In some embodiments, the actions of the method further include: prior to performing the plurality of predictive modeling procedures, selecting the plurality of predictive modeling procedures for the prediction problem based on characteristics of the initial dataset, characteristics of the initial prediction problem, and/or characteristics of the feature. In some embodiments, the plurality of predictive modeling procedures includes two or more modeling procedures selected from the group consisting of a random forest modeling procedure, a generalized additive modeling procedure, and a support vector machine modeling procedure. In some embodiments, the plurality of predictive modeling procedures includes a first modeling procedure selected from a first family of modeling procedures and a second modeling procedure selected from a second family of modeling procedures.”; Par. 8-“The space of potential predictive modeling solutions for a prediction problem is generally large and complex. Statistical learning techniques are influenced by many academic traditions (e.g., mathematics, statistics, physics, engineering, economics, sociology, biology, medicine, artificial intelligence, data mining, etc.) and by applications in many areas of commerce (e.g., finance, insurance, retail, manufacturing, healthcare, etc.). Consequently, there are many different predictive modeling algorithms, which may have many variants and/or tuning parameters, as well as different pre-processing and post-processing steps with their own variants and/or parameters. The volume of potential predictive modeling solutions (e.g., combinations of pre-processing steps, modeling algorithms, and post-processing steps) is already quite large and is increasing rapidly as researchers develop new techniques.”; Par. 334; Par. 42- processor)
configuring, by the electronic device (100), a bias model for the at least one feature vector, wherein the bias model filters an uncertain value in the at least one feature vector (Achin – Par. 43-45-“ In general, another innovative aspect of the subject matter described in this specification can be embodied in a method including: (a) performing a plurality of predictive modeling procedures, wherein each of the predictive modeling procedures is associated with a predictive model, and wherein performing each modeling procedure includes fitting the associated predictive model to an initial dataset representing an initial prediction problem; (b) determining a first respective accuracy score of each of the fitted predictive models, wherein the first accuracy score of each fitted model represents an accuracy with which the fitted model predicts one or more outcomes of the initial prediction problem; (c) shuffling values of a feature across respective observations included in the initial dataset, thereby generating a modified dataset representing a modified prediction problem; (d) determining a second respective accuracy score of each of the fitted predictive models, wherein the second accuracy score of each fitted model represents an accuracy with which the fitted model predicts one or more outcomes of the modified prediction problem; and (e) determining a respective model-specific predictive value of the feature for each of the fitted models, wherein the model-specific predictive value of the feature for each fitted model is based on the first and second accuracy scores of the fitted model.”; Par. 255 “Select model structures, generate derived features, select model tuning parameters, fit models, and evaluate: …”; Par. 459-462-“Based on user preferences, the engine 110 may adjust its search for models to reduce execution time and consumption of computing resources. In some cases, a prediction problem may include a lot of training data. In such cases, the benefit of cross validation is usually lower in terms of reducing model bias. Therefore, the user may prefer to fit a model on all the training data at once rather than on each cross validation fold, because the computation time of one run on five to ten times the amount of data is typically much less than five to 10 runs on one-fifth to one-tenth the amount of data.; Par. 42- processor)
… by the electronic device (100)… (Achin Par. 42-“ Other embodiments of this aspect include a predictive modeling apparatus including: a memory configured to store a machine-executable module encoding a predictive modeling procedure, wherein the predictive modeling procedure includes a plurality of tasks including at least one pre-processing task and at least one model-fitting task; and at least one processor configured to execute the machine-executable module, wherein executing the machine-executable module causes the apparatus to perform the predictive modeling procedure. Performing the predictive modeling procedure may include performing the pre-processing task, including: (a) obtaining time-series data including one or more data sets, wherein each data set includes a plurality of observations, wherein each observation includes (1) an indication of a time associated with the observation and (2) respective values of one or more variables; (b) determining a time interval of the time-series data; (c) identifying one or more of the variables as targets, and identifying zero or more other variables as features;”)
generating, by the electronic device (100), a prediction file based on the at least one updated feature vector (Achin Par. 43-47; Par. 113- “The data indicative of the results of applying a predictive modeling technique to a prediction problem or dataset may be provided by exploration engine 110 (e.g., based on the results of previous attempts to use the predictive modeling technique for the prediction problem or the dataset), provided by a user (e.g., based on the user's expertise), and/or obtained from any other suitable source. In some embodiments, exploration engine 110 updates such data based, at least in part, on the relationship between actual outcomes of instances of a prediction problem and the outcomes predicted by a predictive model generated via the predictive modeling technique.”; Par. 132-133-“ In some embodiments, exploration engine 110 is used to build a predictive model for a dataset 240 using the techniques in the modeling technique library 130. The exploration engine 110 may prioritize the evaluation of the modeling techniques in modeling technique library 130 based on a prioritization scheme encoded by a modeling methodology selected from the modeling methodology library 212. Examples of suitable prioritization schemes for exploration of the modeling space are described in the next section. In the example of FIG. 2, results of the exploration of the modeling space may be used to update the metadata associated with modeling tasks and techniques.”; Par. 42); 
and predicting, by the electronic device (100), the…variable in the electronic device (100) based on the generated prediction file (Achin- Abstract; Par. 67-“In general, another innovative aspect of the subject matter described in this specification can be embodied in a predictive modeling method including obtaining a fitted, first-order predictive model, wherein the first-order predictive model is configured to predict values of one or more output variables of a prediction problem based on values of one or more first input variables; and performing a second-order predictive modeling procedure on the fitted, first-order model, wherein the second-order modeling procedure is associated with a second-order predictive model. Performing the second-order predictive modeling procedure on the fitted, first-order model may include: generating second-order input data including a plurality of second-order observations, wherein each second-order observation includes respective observed values of one or more second input variables and predicted values of the output variables, and wherein generating the second-order input data includes, for each second-order observation: obtaining the respective observed values of the second input variables and corresponding observed values of the first input variables, and applying the first-order predictive model to the corresponding observed values of the first input variables to generate the respective predicted values of the output variables; generating, from the second-order input data, second-order training data and second-order testing data; generating a fitted second-order predictive model of the fitted first-order model by fitting the second-order predictive model to the second-order training data; and testing the fitted, second-order predictive model of the fitted first-order model on the second-order testing data.”; Par. 42).
Achin teaches predictive data modeling and the feature is expounded upon by Tobback:
updating,…, the at least one feature vector based on a priority factor represented by the macroeconomic variable and the configured bias model; (Tobback Pg. 383-384-“ Input selection is used to eliminate those variables that are redundant to the estimation. A forward selection procedure based on the MSE value is applied in building the models. Only those variables that significantly improve the MSE value when added to the model are retained. For SVR, the first best variable to add is searched using the default values for the hyper-parameters. Next, a grid search is performed to determine the optimal values for the hyper-parameters with this variable as input. On the basis of the updated parameters, the search is continued, and every five iterations the parameters are adjusted through a grid search procedure. The regression tree model is pruned up to the optimal level, based on the MSE value of the validation set ;The model evaluation of the test set is based on five performance metrics: mean squared error (MSE), mean error (ME), mean absolute error (MAE), /^-squared (R2) and Spearman's p. Both the MSE and the MAE give information about the expected difference between the actual observation and the predicted value (Draper and Smith, 1998). MSE differs from MAE in that it gives more weight to larger deviations from the actual observed LGD value. The ME is a representation of the bias towards either an overestimation or underestimation of the predicted target variable. Preferably, this value approximate ο.”)
and predicting… the macroeconomic variable (Tobback Abstract-“ On the basis of two data sets containing Loss Given Default (LGD) observations of home equity and corporate loans, we consider non-linear and non-parametric techniques to model and forecast LGD. These techniques include non-linear Support Vector Regression (SVR), a regression tree, a transformed linear model and a two-stage model combining a linear regression with SVR. We compare these models with an ordinary least squares linear regression. In addition, we incorporate several variants of 11 macroeconomic indicators to estimate the influence of the economic state on loan losses. The out-of-time set-up is complemented with an out-of-sample set-up to mitigate the limited number of credit crisis observations available in credit risk data sets. The two-stage/transformed model outperforms the other techniques when forecasting out-of-time for the home equity/corporate data set, while the non-parametric regression tree is the best performer when forecasting out-of-sample. The incorporation of macroeconomic variables significantly improves the prediction performance. The downturn impact ranges up to 5% depending on the data set and the macroeconomic conditions defining the downturn. These conclusions can help financial institutions when estimating LGD under the internal ratings-based approach of the Basel Accords in order to estimate the downturn LGD needed to calculate the capital requirements. Banks are also required as part of stress test exercises to assess the impact of stressed macroeconomic scenarios on their Profit and Loss (P&L) and banking book, which favours the accurate identification of relevant macroeconomic variables driving LGD evolution”)
Achin and Tobback are directed to predictive modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Achin, as taught by Tobback, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Achin with the motivation of incorporating macroeconomic variables to improve the predictive performance
 of the model (Tobback Conclusion).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. 20180129961A1 to Kailas et al.- Abstract-“ An exemplary system, method and computer-accessible medium for generating a model(s), can include, for example, receiving first information related to raw data, generating second information by formatting the first information, generating third information related to a feature set(s) of the second information, generating the model(s) based on the second and third information. Fourth information related to a user-defined regularization of the second information can be received, fifth information can be generated based on a reformatting of the second information using the fourth information. A prediction(s) can be generated based on the model(s). The prediction(s) can be generated based on a time horizon(s).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624